Order entered October 30, 2013




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-13-01340-CV

                   IN RE SEVEN HILLS COMMERCIAL, LLC, Relator

                  Original Proceeding from the County Court at Law No. 4
                                   Dallas County, Texas
                           Trial Court Cause No. CC-12-06312-D

                                            ORDER
                         Before Justices Bridges, Lang-Miers, and Lewis

       In accordance with the Court’s opinion issued this date, the petition for writ of mandamus

is conditionally GRANTED. The Court ORDERS the trial judge, the Honorable Ken Tapscott,

Judge of the County Court at Law No. 4 of Dallas County, to VACATE the portions of his

September 11, 2013 order granting first amended application to stay and dismiss arbitration and

denying plaintiff’s motion to compel arbitration and stay/abate or, alternatively, to compel

arbitration and dismiss and of his September 18, 2013 amended order that require dismissal of

the arbitration. Should the trial judge fail to comply with this order, the writ will issue. The

Court ORDERS the trial judge to file with this Court, within thirty (30) days of the date of

this order, a certified copy of his order issued in compliance with this order.
        We ORDER that relator recover its costs of this original proceeding from real parties in

interest.

                                                   /s/     DAVID LEWIS
                                                           JUSTICE